Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
2.	Claims 1-20 are pending in this application and examined herein. 


Claim Objections
3.	Claim 7 is objected to because of the following informalities: it introduces “a peripheral flange” and subsequently refers to “the top flange.” Appropriate correction is required. Note that claims 18 and 19 refer to “the peripheral flange,” so the examiner suggests amending line 3 of claim 7 to recite “the peripheral flange.”

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claims 1, 2, and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Singh, US 2006/0215803.
8.	Regarding claim 1, Singh discloses a below grade storage system for radioactive waste (Figs. 6-8; [0074-5], the system comprising: 
a storage container (100; Figs. 2-4) having a height of which a majority extends below grade (see Fig. 6, [0078]), the container comprising: 
an outer shell (21) comprising a hermetically sealed ([0042]) bottom floor plate (50); 
an inner shell (22) disposed inside the outer shell and defining a cavity (24) configured for holding a nuclear waste storage canister ([0046]), 
an annular space (23) formed between the inner shell and the outer shell, the annular space in fluid communication with a bottom portion of the cavity ([0049]); 
at least one air inlet duct (34/33) configured to draw ambient cooling air from above grade downwards into the annular space ([0072]); and 
an air outlet duct (41) in fluid communication with the cavity of the inner shell and ambient environment ([0072]); 
wherein a cooling airflow pathway is formed from the at least one air inlet duct through the annular space and the cavity to the air outlet duct ([0072], [0090]).
9.	Regarding claim 2, Singh further discloses a below grade storage system wherein the at least one air inlet duct is located above grade (see Fig. 6) and is fluidly coupled to a top portion of the annular space by an air inlet passageway (36; see Fig. 4, [0058]).
10.	Regarding claim 15, Singh further discloses a below grade storage system wherein the air outlet duct is attached to a lid (30) removably mounted to a top end of the storage container ([0055]).

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 4, 6, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh, US 2006/0215803.
16.	Regarding claim 4, Singh further discloses a below grade storage system wherein the at least one air inlet duct is located at a higher elevation than a top end of the outer shell (see Fig. 6). Although Singh discloses that the air inlet duct is a rectangular structure (see Figs. 3 and 4), Singh also suggests “the shape and orientation of the inlet and outlet vents 33, 38 can be varied” ([0063]). Accordingly, a skilled artisan would have found it obvious to change the shape of the inlet duct 33 to be cylindrical. 
17.	Regarding claim 6, the obvious modification of Singh further discloses a below grade storage system herein the at least one air inlet duct comprises a plurality of air inlet ducts spaced perimetrically around and radially outwards apart from the outer shell, each air inlet duct defining an air inlet passageway fluidly coupled to the top portion of the annular space ([0058]).
18.	Regarding claim 16, the obvious modification of Singh further discloses a below grade storage system wherein the air outlet duct comprises a perforated cylindrical outlet wall (44) configured to expel cooling air radially outwards to atmosphere from the cavity ([0060]).
19.	Regarding claim 17, the obvious modification of Singh further discloses a below grade storage system wherein the air outlet duct is located at higher elevation than the at least one air inlet duct (see Fig. 6).

Allowable Subject Matter
20.	Claims 3, 5, 7-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
21.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Singh’s air inlet duct provides radial air flow from the ambient atmosphere to the air inlet passageway, which directs the air downward into the annular space (see Fig. 4). There is no teaching, suggestion, or motivation in the prior art to modify this structure to provide downward air flow through the duct and radial airflow through the passageway.
Regarding claim 5, although Singh suggests a screen at duct 34 ([0065]), such a screen would not be “a perforated cylindrical inlet wall” because the screen would simply be an arc of the perimeter of the lid (see Fig. 4)
Regarding claim 7 (and dependents 8-14 and 18-20), Singh discloses a flange 31 that is part of the lid 30 (see Fig. 4). There is no teaching, suggestion or motivation in the prior art to provide an outer shell further comprising a peripheral flange extending outwards. 

Conclusion

22.	The Notice of Reference Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
24.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
25.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
26.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619